Name: Commission Regulation (EEC) No 1445/76 of 22 June 1976 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural structures and production;  plant product
 Date Published: nan

 Avis juridique important|31976R1445Commission Regulation (EEC) No 1445/76 of 22 June 1976 specifying the different varieties of Lolium perenne L. Official Journal L 161 , 23/06/1976 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 7 P. 0102 Greek special edition: Chapter 03 Volume 15 P. 0125 Swedish special edition: Chapter 3 Volume 7 P. 0102 Spanish special edition: Chapter 03 Volume 10 P. 0112 Portuguese special edition Chapter 03 Volume 10 P. 0112 COMMISSION REGULATION (EEC) No 1445/76 of 22 June 1976 specifying the different varieties of Lolium perenne L. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds (1), as last amended by Regulation (EEC) No 671/75 (2), and in particular Article 3 (5) thereof, Whereas in Annex VIII to Council Regulation (EEC) No 833/76 of 5 April 1976 fixing certain prices and other amounts applicable in agriculture for the 1976/77 marketing year (3), the amount of aid for seeds was fixed at different levels for Lolium perenne L. of high persistence, late or medium late, for Lolium perenne L. of low persistence, medium late, medium early or early, and for the new and other varieties of Lolium perenne L.; Whereas in order to ensure uniform application throughout the Community of the procedures for granting aid, the different varieties of Lolium perenne L. must be defined and the list of the varieties of high persistence, late or medium late and of these varieties of low persistence, medium late, medium early or early, must be established; Whereas it is therefore necessary to repeal Commission Regulation (EEC) No 964/75 of 11 April 1975 specifying the varieties of Lolium perenne L. to be regarded as "late", "medium late", and "early" (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION: Article 1 Varieties of Lolium perenne L. shall, within the meaning of the provisions adopted in implementation of Article 3 of Regulation (EEC) No 2358/71, be classified as "of high persistence, late or medium late", and as "of low persistence, medium late, medium early or early", by reference to the lists set out in the Annexes to this Regulation. Article 2 Regulation (EEC) No 964/75 is hereby repealed. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 246, 5.11.1971, p. 1. (2)OJ No L 72, 20.3.1975, p. 21. (3)OJ No L 100, 14.4.1976, p. 24. (4)OJ No L 93, 15.4.1975, p. 10. ANNEX I - ANHANG I - BIJLAGE I - ALLEGATO I - BILAG I - ANNEXE I Varieties of high persistence, late or medium lateSorten mit hoher Persistenz, spÃ ¤te oder mittelspÃ ¤te Zeer standvastige rassen, late of halflate VarietÃ ad alta persistenza, tardiva o semi-tardiva Sorter med hÃ ¸j persistens, sildige eller halvsildige VariÃ ©tÃ ©s Ã haute persistance, tardives ou mi-tardives >PIC FILE= "T0010119"> ANNEX II - ANHANG II - BIJLAGE II - ALLEGATO II - BILAG II - ANNEXE II Varieties of low persistence, medium late, medium early or early Sorten mit geringer Persistenz, mittelspÃ ¤te, mittelfrÃ ¼he oder frÃ ¼he Weinig standvastige rassen, halflate, halfvroege of vroegeVarietÃ a bassa persistenza, semi-tardiva, semi-precoce o precoce Sorter med lav persistens, halvsildige, halvtidlige eller tidlige VariÃ ©tÃ ©s Ã basse persistance, mi-tardives, mi-prÃ ©coces ou prÃ ©coces >PIC FILE= "T0010120">